[J-14-2018]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


MICHELE VALENTINO, AS                         :   No. 17 EAP 2017
ADMINISTRATRIX OF THE ESTATE OF               :
DEREK VALENTINO, DECEASED, AND                :   Appeal from the Judgment of Superior
MICHELE VALENTINO, IN HER OWN                 :   Court entered on November 15, 2016
RIGHT,                                        :   at No. 3049 EDA 2013 affirming the
                                              :   Order entered on September 30, 2013
                     Appellant                :   in the Court of Common Pleas,
                                              :   Philadelphia County, Civil Division at
                                              :   No. 1417 April Term, 2012.
              v.                              :
                                              :
                                              :
PHILADELPHIA TRIATHLON, LLC,                  :
                                              :
                     Appellee                 :   ARGUED: May 15, 2018


                                        ORDER
PER CURIAM

      AND NOW, this 18th day of June, 2019, the Court being evenly divided, the Order

of the Superior Court is AFFIRMED.

      Justice Wecht did not participate in the consideration or decision of this matter.